Case 9:21-cv-80497-AHS Document 27 Entered on FLSD Docket 04/30/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:21-cv-80497-AHS

  SCOTT STANISLAW

                 Plaintiff,
  v.

  KRS GLOBAL BIOTECHNOLOGY, INC.,
  CLEVELAND DIATETES CARE, INC.
  CHARLES RICHARDSON, M.D., and
  ELSA KERPI,

              Defendants.
  _____________________________________/

                        CERTIFICATE OF INTERESTED PERSONS
                       AND CORPORATE DISCLOSURE STATEMENT

         Defendants Charles Richardson, M.D. and Cleveland Diabetes Care, Inc., identify the

  following entities and persons:

  1.     The name of each person, attorney, association of persons, firm, law firm, partnership, and
         corporation that has or may have an interest in the outcome of this action – including
         subsidiaries, conglomerates, affiliates, parent corporations, publicly traded companies that
         own 10% or more of a party’s stock, and all other identifiable legal entities related to any
         party in the case.

         •   Charles Richardson, M.D. (Defendant)
         •   Cleveland Diabetes Care, Inc. (Defendant)
         •   V. Stephen Cohen (Counsel for Charles Richardson and Diabetes Care, Inc.)
         •   James C. Mooney (Counsel for Charles Richardson and Diabetes Care, Inc.)
         •   Bajo Cuva Cohen & Turkel, P.A. (Counsel for Charles Richardson and Diabetes Care,
             Inc.)
         •   Scott Stanislaw (Plaintiff)
         •   Jennifer S. Bullock (Counsel for Plaintiff)
         •   Bullock Legal, P.A. (Counsel for Plaintiff)
         •   KRS Global Biotechnology, Inc. (“KRS”) (Defendant)
Case 9:21-cv-80497-AHS Document 27 Entered on FLSD Docket 04/30/2021 Page 2 of 3




         •   Alan Weiner in his capacity as Court Appointed Receiver for KRS (“KRS Receiver”)
         •   Eric Golden, Esq. (Counsel for the KRS Receiver)
         •   Michael Smith, Esq. (Counsel for the KRS Receiver)
         •   Burr & Forman, LLP (Counsel for the KRS Receiver)
         •   Elsa Kerpi (Defendant)
         •   Ellen M. Leibovitch (Counsel for Elsa Kerpi)
         •   Erin N. Assouline (Counsel for Elsa Kerpi)
         •   Assouline & Berlowe, P.A. (Counsel for Elsa Kerpi)

  2.     The name of every other entity whose publicly-traded stock, equity or debt may be
         substantially affected by the outcome of the proceedings:

         None.


  3.     The name of every other entity which is likely to be an active participant in the proceedings,
         including the debtor and members of the creditor’s committee (or twenty largest unsecured
         creditors) in bankruptcy cases:

         None.

  4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged to
         be wrongful, including every person who may be entitled to restitution:

         None.

         I hereby certify that, except as disclosed above, I am unaware of any actual or potential

  conflict of interest involving the district judge and magistrate judge assigned to this case and will

  immediately notify the Court in writing on learning of any such conflict. I further certify that I

  have inserted “None” if there is no actual or potential conflict of interest.

  Dated: April 30, 2021.



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 30, 2021, the foregoing document was filed with the

  Court’s CM/ECF system, which will send electronic notice to all counsel of record.
Case 9:21-cv-80497-AHS Document 27 Entered on FLSD Docket 04/30/2021 Page 3 of 3




                                     /s/ V. Stephen Cohen
                                     V. Stephen Cohen, FBN: 0948756
                                     Email: scohen@bajocuva.com
                                     James C. Mooney, FBN: 0111668
                                     Email: jmooney@bajocuva.com
                                     BAJO CUVA COHEN & TURKEL P.A.
                                     100 North Tampa Street, Suite 1900
                                     Tampa, Florida 33602
                                     Telephone: (813) 443-2199
                                     Facsimile: (813) 443-2193
                                     Attorneys for Defendants, Charles Richardson,
                                     M.D. and Cleveland Diabetes Care, Inc.
